The Chancellor. .
The application for a.receiver in this case is resisted on the ground that the reasons presented are insufficient. There is no personal security, the mortgaged premises are insufficient and the taxes and the interest on the mortgages are unpaid. One of the defendants is the owner of part of the property. lie has let it and is taking the rents to his own use. The fact that he thus misapplies the rents, as far as the interest is concerned, is enough (to say nothing of the taxes) to justify the court in appointing a receiver. Cortelyou v. Hathaway, 3 Stock. 39; Chetwood v. Coffin, 3 Stew. 408.
A receiver will be appointed.